Citation Nr: 0735620	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder from initial 
entitlement.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine from initial 
entitlement prior to February 8, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine as of 
February 8, 2007.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine from initial 
entitlement.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine from initial 
entitlement.

6.  Entitlement to a separate rating in excess of 10 percent 
disabling for radiculopathy left upper extremity, from 
September 23, 2002.  

7.  Entitlement to a separate compensable rating for 
radiculopathy right upper extremity, from September 23, 2002.  

8.  Entitlement to a separate compensable rating for 
radiculopathy right lower extremity, from September 23, 2002.  

9.  Entitlement to a separate compensable rating for 
radiculopathy left lower extremity, from September 23, 2002 
to April 28, 2003.  

10.  Entitlement to a separate rating in excess of 10 percent 
disabling for radiculopathy left lower extremity, from April 
28, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1973 and from June 1985 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

While the matter was pending, the RO in a January 2004 rating 
decision assigned separate ratings for the veteran's service 
connected back and shoulder disorders, which had previously 
been combined together along with bilateral knee problem that 
are not presently before the Board.  This rating assigned a 
20 percent rating for the left shoulder disorder, a separate 
10 percent for the thoracic spine disorder and a separate 10 
percent rating for the lumbar spine disorder, all of which 
date back to initial entitlement.  The January 2004 rating 
also granted separate ratings for neurological manifestations 
from the cervical and lumbar spine pathology, with a 10 
percent rating assigned for the left upper extremity 
effective September 23, 2002 and a 10 percent rating assigned 
for the left lower extremity from April 28, 2003.  

When the case was before the Board in May 2005, it was 
remanded for additional development.  The case was returned 
to the Board, which disposed of another matter on appeal but 
remanded the remaining issues on appeal to the RO for further 
development in August 2006.

While the matter was on remand status the RO in March 2007 
granted an increased 20 percent rating for the cervical spine 
disorder effective February 8, 2007.  Prior to that date the 
10 percent rating has remained in effect.  In light of this, 
the Board has rephrased the issues to reflect this change.  
Moreover, regarding the 20 percent rating now in effect as of 
February 8, 2007, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board notes that in August 1997, the 
veteran filed a notice of disagreement with the assignment of 
an effective date of February 8, 2007 for the 20 percent 
rating for the cervical spine disorder.  This matter is 
rendered moot by the Board's decision to follow, which grants 
the 20 percent rating for the cervical spine disorder 
effective as of initial entitlement.  

The case has been returned to the Board for further appellate 
adjudication.  





FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by complaints of pain and moderately severe 
limitation of movement, but is not shown to have a limitation 
of motion to 25 degrees from the side, nor is there an 
ankylosis or a fibrous union of the humerus.

2.  Prior to February 8, 2007, the veteran's cervical spine 
disability more closely resembles a moderate intervertebral 
disc disease with recurring attacks.  

3.  As of February 8, 2007 the veteran's cervical spine 
disability does not resemble a either a severe intervertebral 
disc syndrome with recurring attacks, nor is there severe 
limitation of motion.  

4.  The veteran does not have evidence of ankylosis or 
fracture of the thoracic spine.  

5.  The competent medical evidence reflects that the 
veteran's left upper extremity neurological disorder is not 
manifested by a moderate incomplete paralysis.

6.  Prior to February 8, 2007, the veteran's lumbar spine 
disability more closely resembles a moderate intervertebral 
disc disease with recurring attacks.  

7.  As of February 8, 2007, the veteran's lumbar spine, with 
symptoms of postural abnormality, right list, loss of 
lordosis and pain radiating down both legs, more closely 
resembles either a severe lumbosacral strain or a severe 
intervertebral disc syndrome.  

8.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period due to intervertebral disc syndrome of either the 
cervical spine or lumbar spine.

9.  Left arm neuropathy, secondary to radiculopathy of the 
left upper extremity is equivalent to no more than mild 
incomplete paralysis of the ulnar nerve and does not reach 
the level of moderate incomplete paralysis.

10.  Right arm neuropathy, secondary to radiculopathy of the 
right upper extremity does not reach the level of a mild 
incomplete paralysis of the ulnar nerve.

11.  Prior to April 28, 2003, there was no evidence of right 
leg neuropathy.  

12.  As of April 28, 2003 a right leg neuropathy, secondary 
to radiculopathy of the right lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.

13.  From September 23, 2002 to April 28, 2003 left leg 
neuropathy, secondary to radiculopathy of the left lower 
extremity is equivalent to no more than mild incomplete 
paralysis of the sciatic nerve.

14.  As of April 28, 2003, left leg neuropathy, secondary to 
radiculopathy of the left lower extremity is equivalent to no 
more than mild incomplete paralysis of the sciatic nerve and 
does not reach the level of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative arthritis of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5201, 5203 
(2007).

2.  The criteria for an initial rating of 20 percent for 
degenerative disc disease of the cervical spine are met prior 
to February 8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2007).  

3.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine are not met 
as of February 8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the thoracic spine 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007).  

5.  The criteria for an initial rating of 20 percent for 
degenerative disc disease of the lumbar spine are met prior 
to February 8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2007).  

6.  As of February 8, 2007 the criteria for a rating of 40 
percent for degenerative disc disease of the lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007).  

7.  As of September 23, 2002. the criteria for a separate 
rating in excess of 10 percent for radiculopathy left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8516 (2007).

8.  As of September 23, 2002, the criteria for a separate 
compensable rating for radiculopathy right upper extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8516 (2007).

9.  The criteria for a compensable disability rating for pain 
in the right leg, radiculopathy of the right lower extremity 
from September 23, 2002 to April 28, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2007).

10.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the right leg, radiculopathy of the 
right lower extremity from April 28, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2007).

11.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002 to April 28, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2007).

12.  The criteria for a disability rating in excess of 10 
percent for pain in the left leg, radiculopathy of the left 
lower extremity from April 28, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's service connection claim 
for all these issues was received in July 1999.  Following a 
grant of service connection for these issues, the RO provided 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased rating in a May 2005 letter, 
which addressed all issues on appeal.  This letter included 
notice of the requirements to an increased rating, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of February 2007 provide a recent assessment of the 
veteran's service-connected disabilities based on examination 
of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  Regarding the cervical and lumbar spine 
disabilities and the left and right leg radiculopathy since 
increased ratings are being granted, at least partially, in 
this decision, any deficiency will be addressed by the RO 
after implementing the Board's decision.  Further, since 
increased ratings are being denied for remaining disorders, 
the failure to send such a letter is harmless error.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2007).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2007).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups. Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on X- 
ray findings, above, will not be combined with ratings based 
on limitation of motion.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2007).

Service medical records show treatment for the veteran's left 
shoulder, cervical, thoracic and lumbar spine problems in 
service. 

The veteran filed his claim for service connection for the 
enumerated disorders in July 1999.  This appeal stems from a 
July 1999 rating decision.  

VA treatment records from 1999 to 2000 include complaints of 
treatment for spine and left shoulder problems.  An early 
December 1999 new patient record revealed his medical 
problems to include disc herniation and cervical and 
arthritis of his joints.  He did not know how herniation 
occurred.  Physical examination revealed his neck to have a 
decreased range of motion when he turned to the left and 
right with more mobility on the right compared to the left.  
The assessment was arthritis and cervical disc condition.  
Later in December 1999 he was seen repeatedly for back pain 
after he stepped down from a curb, with complaints of low 
back pain and hip pain, but denied any bowel or bladder 
problems.  The first record shortly after stepping off the 
curb indicated that he did not have any numbness.  On follow 
up a few days later he indicated that he had a history of 
back pain since he was injured in the service with symptoms 
that increased in the winter.  He described having been numb 
in the left hip area for about 2 hours the previous day.  
Physical examination revealed his back to have mild 
tenderness in the paravertebral area on the right side, with 
reflexes 2+, strength within normal limits and no loss of 
sensation.  He was assessed with back pain and was continued 
on Celebrex with Darvocet added for acute component for a 
week.  

In February 2000 he was seen for a history of degenerative 
joint disease of the cervical spine, chronic low back pain 
and questionable history of migraine headaches beginning in 
the post neck area and spreading up to the eyes.  He would 
get nausea and vomiting and occasional blurry vision.  He 
also complained of chronic neck pain.  Physical examination 
showed the neck to be tender to palpation in the left post 
cervical area, spasm both columns and questionable radicular 
pain of the left shoulder.  The assessment was tension versus 
migraine headaches that did not present as typical classic 
migraines and may be atypical.  He again complained of 
headaches beginning at the base of the neck in March 2000.  
He thought it was due to his degenerative disc disease of the 
cervical spine causing numbness in the left arm and leg on 
the right and cervical spine bilateral.  The assessment 
included degenerative joint disease.  

The report of an April 2000 VA examination related the 
history of the veteran's sudden onset of neck pain which was 
associated with some left arm and left leg pain as well.  The 
claims file was not available although some medical records 
were reviewed.  The veteran did not report any significant 
trauma or injury.  However this pain was associated with some 
numbness in the left arm and he had X-ray and magnetic 
resonance imaging (MRI) showed possible herniation at C4-5.  
He had been treated medically but never had any surgery on 
his neck for this alleged herniated disc.  He still 
complained occasionally of left hand numbness.  The left leg 
weakness had improved.  He also stated that he started to 
have some left shoulder pain in 1995 with no history of 
trauma.  X-ray in service showed possible arthritis and 
bursitis of the left shoulder.  He had a history of low back 
pain beginning in 1969 when he was injured by a computer 
console.  The X-ray was normal and it was treated as a 
musculoskeletal strain of the back.  He stated that he 
occasionally got a few back pains, particularly if he lifts 
weights.  Medications included Celebrex and Percocets.  He 
worked as a security guard.  

Physical examination revealed him to be walking without any 
apparent limp or discomfort and with no assistance or canes, 
braces or crutches.  All joints including his shoulders were 
unremarkable and there was no joint swelling.  There was no 
crepitus, deformity, subluxation or fixation.  His back 
examination was normal without evidence of deformity and not 
tenderness to palpation.  His range of motion of his 
lumbosacral spine and cervical spine were unremarkable and 
normal.  Neurologically there was no motor deficit or sensory 
loss.  His cranial nerve and cerebellar function were intact.  
There was no ataxia or gait instability.  He was scheduled to 
have X-ray.  The diagnosis was that the veteran had multiple 
joint pain in the cervical spine, lumbar spine and left 
shoulder.  X-rays from April 2000 yielded an impression of 
mild multi level degenerative disc disease of the cervical 
spine from C3-4 through C6-7.  The left shoulder was 
diagnosed with early degenerative changes at the left 
glenohumeral joint, with no fracture or subluxation.  The 
lumbar spine was diagnosed as moderate degenerative disc 
disease with no fracture or subluxation.

VA treatment records from late 2000 to 2003 revealed that in 
November 2000 he stated in pertinent part that he had been 
having increased pain in his neck.  The rest of the 
evaluation dealt with other physical problems besides those 
pertinent to his claims.  In March 2001 he was seen for 
complaints of his shoulder hurting, with physical examination 
showing the left shoulder with posterior pain with range of 
motion and mild tension and was assessed with shoulder pain.  
In May 2001 he was seen for complaints of pain and numbness 
in his left elbow after he picked up a box.  This type of 
pain had not happened before although he was noted to have 
had cervical spine radicular pain in the past which was much 
better now.  The impression was minor trauma to the ulnar 
nerve at the elbow and resolving ulnar neuropathy.  

In July 2001 he was seen for complaints of left shoulder pain 
along with left elbow pain.  This was steadily worsening for 
the past 4-6 months but with no history of recent trauma to 
the shoulder or elbow.  Pain in the shoulder was mostly 
anterior and worse with rotation and abduction of the 
shoulder.  He also complained of increasing numbness in his 
L3-5th digits in the past 2 months.  On the day of the visit 
his 5th finger was numb but there was no weakness in his 
hand.  His pain was exacerbated by reaching up or to his 
back.  There was no noted loss of strength in his shoulder or 
arm.  Physical examination revealed pain on palpation of the 
left deltoid bursa and shoulder with limited and painful 
external rotation and abduction.  Neurological examination 
revealed no sensory or strength deficit in the left arm, 
forearm or hand.  The impression was left shoulder pain, 
questionable rotator cuff tendonitis/deltoid bursitis.  He 
was also diagnosed with generalized degenerative disc 
disease.  He underwent injection of the left shoulder with 
celestone and marcaine.  

In March 2002 the veteran stated that he had herniated discs 
in his neck and has been having a problem with his left 
shoulder for years and for the past week, he had problems 
with both arms to his elbows.  When his pain hits it is 
greater than 10/10.  He was unable to lift his arms above his 
head.  He had to lie on his side to sleep and in the morning 
the dependent arm was numb for a while.  He declined an 
appointment for the following day but was seen a few days 
later also in March 2002.  He reported to the primary clinic 
for management of arthritis among other problems.  Physical 
examination revealed his neck to be with restrictive motion, 
pain, paresthesia of the upper shoulders.  His left shoulder 
was with posterior pain with range of motion, strength 
unchanged in his bilateral hands, moderate tension, stiffness 
and positive crepitus.  The assessment was neck pain.  The 
same findings of this March 2002 physical examination were 
reported in treatment records from June 2002 and January 
2003, although the January 2003 record clarified that the 
crepitus was in the cervical spine.  

The report of a March 2003 VA examination with review of 
medical records but not claims file, related a history of 
spinal injury to the lumbar spine in service while moving a 
computer console in 1969 and since then he gets occasional 
flare-ups of low back pain, occasionally severe pain when 
using steps.  He denied particular injury or trauma or 
surgery.  He sometimes used a cane but no walker, crutches or 
wheelchair.  He stated the pain was localized to the lower 
back and occurred occasionally in the neck as well.  Cold 
weather exacerbated the pain.  His current medications 
included Celebrex, Nifendipine and Simavastin.  He currently 
worked as a truck driver.  

Physical examination of the back revealed no evidence of 
swelling, edema or deformity or no tenderness on palpation.  
He had full range of motion of the lumbosacral with 0-95 
degrees flexion, and extension, rotation were all 0-35 
degrees.  Lateral flexion was 0-40 degrees.  Regarding the 
cervical spine his range of motion was also unremarkable, 
with flexion and extension from 0-30 degrees, lateral flexion 
0-40 degrees and rotation of 0-35 degrees.  Neurological 
examination was unremarkable with no motor deficits or 
sensory loss.  His cranial nerves were grossly intact.  Old 
X-rays were reviewed and showed some degenerative disc 
disease.  The diagnosis was chronic low back pain and neck 
pain most likely secondary to degenerative disc disease.  An 
addendum reviewed the findings of X-rays taken in conjunction 
with this examination and the lumbosacral spine showed some 
interarticular defect on the left side of the vertebra and 
some narrowing of disc space of L5-S1.  There was also some 
decrease in the height of T12 and L1 representing most likely 
degenerative disc disease of the lumbosacral spine.  The 
cervical spine showed some disc degenerative changes at C4-C7 
most prominent at C6-7 with some foraminal narrowing at C5-C7 
bilaterally.  There was no evidence of dislocation, 
subluxation or fracture.  

A March 2003 cervical spine X-ray showed disc degenerative 
changes from C4-C7 most prominent at the level C6-c.  Neural 
foraminal narrowing from C5-7 was shown.  Lumbar X-ray from 
the same month showed disc disease at all levels most 
prominent at the level of L1-2 and L5-S1.  

An April 2003 MRI report of the cervical spine revealed 
findings of multilevel disc osteophytes complexes causing 
moderate spinal canal stenosis mainly at the level of C5-6 
and C6-7.  At the level of C7-T1 there was a right 
paracentral disc osteophyte complex causing total 
obliteration of the right ventral thecal spine.  Visualized 
only on sagital examination at the level of T2-3 a disc 
osteophyte complex with probably moderate to severe spinal 
canal stenosis.  Depending on the clinical evaluation a 
thoracic MRI could be performed.  

On April 28, 2003 the veteran was seen for right knee 
complaints but also stated that his right foot went numb last 
week, lasting 10-12 hours then resolved.  He denied coldness 
or skin discoloration in the lower extremity.  Later in June 
2003 he reported that his right foot continued to go numb and 
was numb this past weekend for the entire time.  A telephone 
consult also in June 2003 again related the veteran's 
complaints of his right foot being painful and numb for a 
little over a month.  

An August 2003 VA examination included review of the medical 
records and electronic records related pertinent findings 
regarding his left shoulder of limited range of motion, 
especially worse with raising his arm above his head.  He did 
have pain flares in his left shoulder with raising the arm 
posteriorly or anteriorly.  He said he had pain in his 
shoulder since 1997.  He could not relate this to any trauma.  
He had X-ray findings suggestive of arthritis of the AC joint 
at this hospital.  

Physical examination noted the veteran to be right handed.  
He complained of back stiffness.  Shoulder examination 
revealed full range of motion with forward flexion and 
abduction to 180 degrees each, internal and external rotation 
were each 0-90.  He did complain of pain and difficulty 
raising his shoulder above 90 degrees in abduction or forward 
flexion.  He had some weakness in pressing down on his upper 
arm at 90 degrees.  It was noted that there was some spasm in 
his trapezius on the left with raising his left shoulder and 
there was a palpable knot at the AC joint with tenderness and 
also tenderness over the bicipital tendon insertion 
anteriorly.  His hands and elbows had full range of motion.  
His back was noted to flex to 90 degrees and that he had 
cervical arthritis history with limitation of cervical motion 
of 20 degrees flexion, and right and left rotation.  His 
sensation was intact in both lower extremities and there was 
no atrophy in his legs.  X-rays from March 2001 of the left 
shoulder were reviewed and noted to show findings suggestive 
of old trauma in the region of the glenohumeral joint, 
probably osteoarthritis of the AC joint and no recent 
fracture or dislocation was evident.  Also a 2 centimeter 
calcified appearing modularity in the region of the scapula 
inferior to the coracoid process which could be a calcified 
lymph node.  The pertinent diagnosis was AC joint disease of 
osteoarthritis and limited range of motion of the left 
shoulder.  No diagnosis was made regarding any portion of the 
spine.

An August 2003 X-ray of the left shoulder diagnosed old 
trauma and osteoarthritis of the AC joint and probable 
calcified lymph node.  There was no change from the study of 
March 2001.  

A December 2003 MRI of the left shoulder diagnosed high grade 
partial thickness tear of the supraspinatus tendon synovial 
tendonitis and degenerative joint disease of the AC joint.  
These findings were reported again in January and February 
2004.  

A December 2003 VA examination without claims file review 
discussed the veteran's history of left shoulder and spine 
problems dating back to service.  His current complaints were 
of pain daily in his neck a dull throb located to the left of 
the cervical spine.  It radiated up to his head and caused 
headaches.  The pain varied from 3-10 out of 10 on the pain 
scale.  He complained of neck stiffness but no significant 
weakness.  His pain was aggravated by moving his arms in 
various directions or just happened spontaneously.  It also 
happened when lying without support.  When it reached level 
10 it could persist from 2 hours to a day and a half.  It was 
not affected by the weather.  He also complained of pain in 
his right arm in the muscle located above and below the 
elbow.  He had some numbness below the right shoulder down 
the anterior upper arm to the posterior elbow.  It did not 
involve his hands or fingers.  

On the left, he had numbness and tingling from the shoulder 
to the medial elbow.  From there it radiated down the medial 
forearm to the aforementioned fingers.  This did not wake him 
up at night.  The pain in the low back occurred 3 to 4 days 
per week.  It was described as a low, dull pain.  It was to 
the right of the center of the upper lumbar spine but not on 
the left.  The pain radiated to his buttock, and lateral 
thigh to the calf.  The pain varied from 1-2 to 7 out of 10.  

About twice in the past 6 months it reached the level 10 and 
on one such occasion, he lost his balance, fell and lost 
consciousness.  He had localized numbness and tingling of the 
right lower extremity which was immediately above and below 
the knee.  He related this to knee problems and related left 
ankle numbness to a left ankle injury.  His low back pain was 
aggravated by twisting, bending or kneeling.  It sometimes 
occurred if he stepped off a curb the wrong way.  When he had 
severe neck or back pain he attempted to relieve it by 
changing positions.  

He drove a truck and would stop every 2 to 3 hours to change 
positions and walk around the truck.  He had an automatic 
transmission and cruise control in his truck.  He indicated 
that sleeping more than 7 hours aggravated his back.  He had 
no history of bowel or bladder impairment or erectile 
dysfunction.  He kept a cane in his truck but rarely used it.  
He used no back brace and could walk about 100 to 150 yards 
before having to stop, but this was due to knee problems.  He 
did have to sit in a chair when putting on shoes.  When 
getting into an 18 wheeler he led with his left foot.  He 
could perform activities of daily living.  He had limited 
range of motion of the left shoulder and was undergoing 
orthopedic evaluation.   Recreational activities of hiking, 
hunting and camping were limited primarily by knee problems 
and not his back.  He was noted to be prescribed hydrocodone 
and acetaminophen for pain.  He used a lumbar support in his 
truck and had large side mirrors to prevent him from turning 
his neck to the left or right.  

On physical examination he walked with an upright posture and 
slight antalgic gait.  He used no prosthetic devices.  He 
wore high topped laced boots.  There was no increased shoe 
wear when comparing one shoe to the other although there was 
some bilateral heel wear.  He was right handed.  There was 
tenderness to palpation of the mid cervical spine but not the 
rest of the spine.  There was no paravertebral muscle 
tenderness but he was tender over the right iliac crest.  

His cervical spine range of motion showed 44 out of 45 
degrees with pain to the left of mid cervical spine at 38 
degrees on flexion.  Extension was 26 out of 45 degrees 
without pain.  Right lateral bending was 24 out of 45 degrees 
with some pain as on flexion.  Left lateral bending was to 30 
out of 45 degrees without pain.  Rotation to the left and 
right was 50 degrees without pain.  His lumbar spine showed 
flexion of 0 to 78 degrees with pain at 42 degrees in the 
right lumbar area.  Extension was 0 to 30 degrees with pain 
in the mid lumbar spine.  Right lateral bending was 0 to 30 
degrees with pain at 20 degrees.  Left lateral bending was 0 
to 28 degrees out of 30 degrees with pain at 20 degrees.  His 
right and left rotation was 20 degrees without pain.  His 
repetitive range of motion was initially limited by pain and 
then by fatigue.  

Reflexes of both upper extremities were 1+ throughout.  
Reflexes in the lower extremities of the right knee was 0-1+ 
and the left knee was 1+ and both ankles were 1+.  He was 
able to heel-toe walk but could not squat due to knee pain.  
His grip was 5/5 of the right upper extremity and 3/5 left 
upper extremity.  His strength was 5/5 right lower extremity 
and 4/5 left lower extremity.  Straight leg raise was 
negative.  The MRI of cervical spine showed disk osteophytes 
in C3-4, C4-5, C5-6, C6-7, C7-T1 and T2-3 causing moderate 
stenosis and neural foraminal narrowing at most levels, 
except at C3-4.  X-rays of the cervical spine of March 2003 
showed degenerative changes from C4-C7, most prominently at 
C6-7.  Lumbosacral spine X-ray showed pars interarticularis 
defect on the left side at L5 and narrowing of the disc 
spaces at all levels of osteophyte formation.  There was also 
facet joint arthropathy at L5-S2 and slight decrease in the 
height of T12 and L1 vertebral bodies.  Sacroiliac joints 
were intact.  

The diagnoses from the December 2003 VA examination were 
multilevel degenerative joint disease of the cervical spine 
with spinal canal stenosis mainly at the level of C5-6 and 
C6-C7.  Also diagnosed was degenerative joint disease of the 
thoracic spine and degenerative joint disease at all levels 
of the lumbar spine, most prominent at the L1-2 and L5-S1.  
Also diagnosed was peripheral neuropathy of the left arm and 
carpal tunnel syndrome of the left upper extremity. 

In January 2004 plans were made for him to undergo a left 
shoulder internal derangement diagnostic arthroscopy, 
possible glenohumeral debridement, possible labral tear 
excision and possible mini open partial acrominectomy.  On 
physical examination his left shoulder was with posterior 
pain with range of motion and he was unable to hyperextend 
with range of motion limited.  The assessment was left 
shoulder pain.  According to other records dated in April and 
May 2004 this surgery was scheduled for June 2004.  However 
he had a myocardial infarction in April 2004 and plans for 
this surgery were postponed.  

A February 2004 VA examination and addendum addressed right 
shoulder complaints but made no findings regarding the 
service-connected left shoulder.  

A September 2005 active problem list included degenerative 
joint disease, complete rupture of rotator cuff, nontraumatic 
arthritis, neck pain, pain in joint involving shoulder 
region, degeneration of cervical intervertebral disc and 
arthralgia.  Physical examination revealed his neck to be 
supple with no nodes, no JVD, no bruits, extremities had 
normal range of motion, with no edema, no deformities or 
cyanosis.  The assessment was chronic neck pain, degenerative 
joint disease.  Also in September 2005 he reported having a 
new job as a security guard and no longer drove trucks 
secondary to high blood pressure.  

In March 2006 neurological examination findings were 
indicative of a bilateral C6, C7 radiculopathy and bilateral 
carpal tunnel syndrome.  

The veteran is noted to also have had right shoulder problems 
treated and had surgery in October 2006 for the right 
shoulder.  There is no evidence that the planned left 
shoulder surgery was ever rescheduled.  

The report of a February 2007 VA examination related the 
veteran's complaints and findings regarding all claimed 
orthopedic disorders.  His complaints regarding the left 
shoulder were of pain with or without joint motion.  He 
denied any history of inflammatory arthritis.  He reported 
that his flare-ups of symptoms reduced his usual functional 
capacity of the left shoulder by 100 percent.  The 
occurrences of these flare-ups were rare.  The history of the 
shoulder disorder having begun in 1997 from a twisting and 
rotating injury in the service active duty was detailed.  He 
now complained of pain of a severity ranging from 0-7 out of 
10.  The pain was a combination of sharp and dull.  The pain 
was continuous during rare episodes.  Pain was precipitated 
or intensified by pushing down or reaching over his head as 
well as weather changes.  It was alleviated by ceasing the 
activities causing the pain, including activities of daily 
living, rest and analgesic medication.  He was right hand 
dominant.  His cervical posture was abnormal with mild loss 
of cervical lordosis.  

Cervical spine complaints revealed complaints of pain with or 
without motion.  He reported flare-ups of symptoms associated 
with the chief complaint which reduced his usual functional 
capacity by 100 percent.  The flare-ups were occasional.  The 
history of the cervical disorder having begun in service in 
1999 with no known etiology was reported.  He now complained 
of pain of a severity ranging from 0-10 out of 10 and the 
pain was of an aching quality, sharp and trhobbing.  The 
timing of the pain was occasional.  The pain was precipitated 
or intensified by sitting or lying still for more than 3 to 5 
hours, as well as by weather changes.  The pain was only 
partially alleviated by ceasing the precipitating activities, 
including those of daily living, repositioning and 
analgesics.  He related weakness in his hands to his cervical 
spine.  

Regarding thoracic spine complaints, the veteran reported 
that with a flareup of symptoms his pain was associated with 
his chief complaint which reduced the usual functional 
capacity to 25-30 percent of normal.  The flare-ups were 
rare.  The history of symptoms treated in service beginning 
in 1999 of unknown etiology was reported.  He now complained 
of pain of a severity ranging from 0-3 out of 10 and the pain 
was of an aching and sharp quality.  The pain was occasional.  
The pain was precipitated or intensified by carrying weights 
over 10 pounds and weather changes.  The pain was alleviated 
by ceasing the precipitating activities, including those of 
daily living, rest and analgesics.  

The lumbar spine complaints included pain in his lower legs.  
His thoracolumbar spine was abnormal with right list.   His 
posture was abnormal with a mild loss of lordosis of the 
lumbar spine.  His gait was abnormal with an antalgic gait 
which he related to knee pain.  There appeared to be no fixed 
spinal deformity and no abnormal back musculature.  He did 
report gait unsteadyness requiring the use of a Canadian 
crutch or cane.  

He was noted to work as a truck driver.  His activities were 
limited in that he could walk less than 300 feet, sit for 
less than 2 hours and stand for less than 30 minutes without 
pain.  He drove less than 2 hours before having pain.  He 
avoided stairs.  He did not need assistance in activities of 
daily living, including eating, grooming, toileting or 
dressing.  He did report that recreation was limited to those 
that did not involve prolonged sitting standing, walking or 
running.  

Physical examination revealed subjective complaints including 
pain complaints, groaning, grimacing, guarding, motion 
restriction and function restriction.  He had tenderness 
particularly over the cervical, thoracic and lumbar spine.  
With regard to the shoulder there was no obvious swelling or 
effusion.  There was tenderness to palpation over the 
insertion of the rotator cuff.  There was no obvious muscle 
spasm.  Range of motion of the left shoulder revealed a range 
of motion of 0-80 degrees forward flexion and abduction, both 
reduced from 0-180 degrees normal, and 0-120 degrees 
adduction also reduced from 0-180 degrees normal.  He had 0-
15 degrees extension reduced from 0-50 degrees normal.  
Internal and external rotation were 0-45 degrees reduced from 
0-90 degrees normal.  

Examination of the cervical spine showed no obvious swelling.  
As noted above he did have tenderness along the midline of 
the spine on palpation but no paraspinal muscle spasm was 
appreciated.  Range of motion was 0-25 degrees flexion with 
0-30 degrees normal.  Extension was 0-15 degrees, with 0-30 
degrees normal.  Lateral bending was 0-15 degrees in both 
directions with 0-40 degrees normal.  Rotation to the right 
was 0-25 degrees and to the left was 0-15 degrees with 0-55 
degrees normal.  

The following ranges of motion and excursion represented the 
voluntary arc of motion associated with non severe pain.  The 
lumbar spine had no swelling, but had mild tenderness to 
palpation over the lumbar spine.  Thoracolumbar spine range 
of motion was 0-75 degrees flexion, with 0-95 degrees normal.  
Extension was 0-15 degrees with 0-35 degrees normal.  Bending 
in both directions was 0-25 degrees with 0-40 degrees normal.  
Right rotation was 0-25 degrees and left rotation was 0-35 
degrees with 0-55 degrees normal.  Waddel tests were 
negative.  Rectal examination revealed normal sphincter tone 
with regards to his sensation, tone and volitional control 
and reflexes.  Skin, lymphatics and neurological were 
unremarkable including upper and lower body strength of 5/5 
bilaterally.  Deep tendon reflexes of biceps, triceps and 
brachioradialis appeared within normal limits.  Peripheral 
innervation to the upper and lower extremities appeared to be 
intact.  There was no obvious neuropathy or pathological 
reflexes.  

Review of the X-ray reports noted findings of the left 
shoulder of mild degenerative changes in the AC joints 
without osteophyte formation but no evidence of fracture and 
no soft tissue calcifications seen in the left shoulder.  The 
cervical spine's findings yielded an impression of muscle 
spasm and osteoarthritis.  The thoracic spine showed 
degenerative changes with osteophyte formation, no evidence 
of compression fracture or disc narrowing and no paraspinal 
masses noted.  The lumbar spine findings showed a question of 
left L5 lumbar interfacet fracture, mild facet arthrosis at 
L4 and L5, disc space narrowings at L4-5 and L1-2 interspaces 
as well as at the T12-L1 interspaces.  Also noted was a mild 
retrolisthesis of L1 on L2 rated as grade 1 with possible 
pars defect and degenerative disc disease.  

The impressions yielded in the February 2007 VA examination 
were left shoulder degenerative joint disease, cervical spine 
osteoarthritis, thoracic spine degenerative changes and 
lumbar spine degenerative disc disease with possible L5 pars 
defect.  The examiner summarized that the available data was 
reviewed and considered in this medical opinion including the 
claims file and VA records available to present time.  The 
examiners opinion based on review of the evidence and 
examination of the veteran was that the veteran's chief 
complaints were causally related to service and with regards 
to employability, he was noted to be employable and still 
worked as a tractor trailer driver.    

A.  Analysis-Cervical, Thoracic and Lumbar Spine

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if limitation of motion is 
slight, a 20 percent rating if moderate, and a maximum of 30 
percent when shown to be severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003)(effective prior to September 26, 
2003).  

Diagnostic Code 5291 provides a maximum allowable rating of 
10 percent for moderate or severe limitation of motion for 
the dorsal (thoracic) spine.  A higher rating for the dorsal 
spine is only warranted for ankylosis, with a 20 percent 
rating for favorable ankylosis and a 30 percent rating for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5288 (2003)(effective prior to September 26, 2003).  

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Increased Rating Cervical, Thoracic and Lumbar spine under 
Pre-September 23, 2002 Regulations

First the Board shall consider whether a rating is warranted 
for the cervical spine in excess of 10 percent disabling from 
initial entitlement prior to February 8, 2007 and in excess 
of 20 percent disabling as of that date.  The veteran's range 
of motion prior to the February 8, 2007 VA examination, upon 
which the increase was based, was no more than slightly 
limited according to the evidence, which included the 
findings from VA examinations prior to that date which are 
described in detail above.  Even with consideration of pain 
on motion, as discussed in the December 2003 VA examination, 
the range of motion limitations were no more than slight.  
The range of motion shown in the February 8, 2007 VA 
examination was no more than a moderate loss of motion of the 
cervical spine.  Thus increases are not warranted based on 
limited motion for the periods in question.  

Regarding whether higher staged ratings for the cervical 
spine are warranted under the old criteria for intervertebral 
disc syndrome, the Board finds that the evidence does support 
a 20 percent rating prior to February 8, 2007 and dating to 
initial entitlement.  The overall evidence prior to the 
February 2007 VA examination does reflect findings of a 
moderate cervical intervertebral disc syndrome with recurring 
attacks.  However both prior to and as of February 8, 2007, 
the evidence fails to show that the veteran's intervertebral 
disc syndrome was severe.  In May 2001 he gave a history of 
cervical pain that was much better now.  Of note in the 
December 2003 VA examination, while he did complain of neck 
stiffness, there was no significant weakness, and the pain 
varied in severity from as low as 3 to as high as 10 on some 
occasions.  He was not shown to use any sort of bracing for 
his neck, and was able to regularly drive a truck, although 
with stops every 2 to 3 hours.  The evidence besides the VA 
examinations do not reflect severe symptoms of intervertebral 
disc syndrome with only intermittent relief, but more of 
intermittent recurring attacks.  Again in February 2007 he 
complained of flare ups of severely impairing symptoms that 
were only occasional.  The pain would vary in severity from 
0-10.  Thus the symptoms were generally moderate with flare-
ups of severe symptoms on occasion, and did not restrict him 
from working as a truck driver, although he was noted to use 
special side view mirrors to prevent his neck from turning 
left or right.  In summary the evidence more closely reflects 
the veteran's cervical spine disorder to be a moderate 
intervertebral disc syndrome from initial entitlement and 
through February 8, 2007.    

Regarding the thoracic spine, currently the veteran is in 
receipt of a 10 percent rating which is the maximum allowable 
rating for severe limitation of motion.  There is no evidence 
whatsoever of ankylosis of any sort for the thoracic spine, 
thus a higher rating is precluded under the criteria for 
ankylosis of the thoracic spine.  

Regarding the lumbar spine, the veteran presently is in 
receipt of a 10 percent rating for this condition.  There is 
no basis to grant a higher rating based on range of motion of 
the lumbar spine as it repeatedly has been shown to be slight 
on VA examinations up through 2007, even with consideration 
of pain on motion in December 2003.  

However the evidence does reflect that from the time of 
initial entitlement and up to February 8, 2007 his lumbar 
spine symptoms were consistent with a moderate intervertebral 
disc disease with recurring attacks.  Generally the evidence 
from this period of time showed evidence of recurring attacks 
of intervertebral disc syndrome, with episodes of pain and 
exacerbation periodically, to include the exacerbation in 
December 1999 after the curb stepping incident with some left 
hip numbness, but with his back essentially symptom less by 
the time of the April 2000 VA examination.  The March 2003 VA 
examination likewise described occasional flare-ups of low 
back pain occasionally severe, but generally localized to the 
low back.  The evidence prior to February 8, 2007 fails to 
show the lumbar spine complaints to more closely resemble 
either a severe intervertebral disc syndrome or a severe 
lumbar strain as it fails to show the manifestations needed 
to warrant a 40 percent rating under either Diagnostic Code 
5393 or 5295 in effect prior to September 23, 2002 or 
September 25, 2003 respectively.  

By the time of the February 8, 2007 VA examination, the 
lumbar spine complaints do more closely resemble evidence 
either of a severe lumbar strain or of severe intervertebral 
disc syndrome, as the findings from this examination included 
such evidence such as postural abnormality of the 
thoracolumbar spine with a right list and loss of lordosis, 
coupled with complaints of pain radiating down to his lower 
legs.  A review of the evidence as of February 8, 2007 
reflects that the veteran's low back manifestations does not 
suggest that a higher evaluation of 60 percent is warranted 
under the pre-September 2002 Diagnostic Code 5293.  The 
evidence fails to show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

The Board now turns to the criteria in effect as of that date 
to ascertain whether increased ratings are warranted for the 
cervical spine, thoracic spine or lumbar spine under revised 
Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes of the cervical, thoracic 
and lumbar spine.  The Board notes that the revised 
regulations do allow for consideration of separate segments 
of the spine based on incapacitating episodes, so long as 
they are clearly distinct.  In this case the cervical spine 
segments are clearly distinct from the thoracic and lumbar 
spine.  However the symptoms from the thoracic and lumbar 
spine are not clearly distinct.  Thus the Board will discuss 
incapacitating episodes regarding the cervical spine 
separately from the thoracic and lumbar spine, which will be 
addressed as thoracolumbar spine.  

Regarding the cervical spine which is now evaluated as 20 
percent disabling, there is no evidence to show that the 
veteran suffered incapacitating episodes having a total 
duration of at least four weeks during the past 12 months, 
which would be required for a 40 percent evaluation.  
Likewise the evidence concerning the thoracolumbar spine 
fails to show there to be incapacitating episodes of at least 
4 weeks duration during the past 12 months, and thus he would 
not warrant a rating in excess of either a 20 percent rating 
from initial entitlement to February 8, 2007, nor in excess 
of a 40 percent rating as of February 8, 2007.  Increased 
ratings for the cervical or lumbar spine are not warranted 
based on incapacitating episodes.  

Regarding orthopedic manifestations, namely limitation of 
motion, to include limitation due to pain could provide for 
as much as a separate 40 percent rating based on Diagnostic 
Code 5292, which remained in effect during this time span.  
In order to meet the criteria for a 40 percent rating, the 
limitation of lumbar or cervical spine motion would have to 
be "severe," and to meet the criteria for a 20 percent 
rating, the limitation of motion would have to be moderate.  
In this case the limitations of motion as discussed above are 
no more than 10 percent disabling prior to February 8, 2007 
and in excess of 20 percent disabling as of that date for the 
cervical spine disorder.  Nor has the limitation of motion 
been shown to be more than 10 percent disabling for the 
lumbar spine during the pendency of this appeal, as discussed 
above.  

Thus a higher evaluation than 20 percent for the cervical 
spine disability, and in excess of 20 percent prior to 
February 8, 2007 and 40 percent as of this date for the 
veteran's lumbar spine disability is not warranted under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.  

Regarding the orthopedic manifestations in effect September 
25, 2003, the ranges of motion for the cervical and lumbar 
spine under the General Rating Formula when calculated 
repeatedly including the consideration of limited motion in 
the December 2003 VA examination revealed the cervical 
spine's range of motion to be in the 10 percent range prior 
to February 8, 2007, with the examination results from that 
date calculated to be in the 20 percent range.  The lumbar 
spine repeatedly was in the 10 percent range under the 
General Formula.  Thus increased ratings for the cervical 
spine and lumbar spine are not warranted under the General 
Formula.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board will now consider whether the veteran is entitled 
to a separate evaluation for the veteran's left and right 
legs under criteria in effect since September 23, 2002.  
Currently the veteran is rated 10 percent disabling for the 
left leg neuropathy as of April 28, 2003.  He is not in 
receipt of any rating for the left leg neuropathy prior to 
this date, nor in receipt of a rating for the right leg 
neuropathy.  Under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 is analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2007).

A review of the evidence reflects that the RO apparently 
based the January 2004 grant of left leg radiculopathy 
entirely on symptoms of right leg numbness beginning on 
4/28/03.  The evidence regarding the left leg include 
symptoms of the numbness into the left hip in December 1999 
and weakness in the left lower extremity in December 2003 
when compared to the right leg.  He had complaints of left 
lower extremity pain in February 2007 but there was no 
obvious neuropathy in this examination.  The evidence 
reflects that the veteran had mild incomplete paralysis of 
the left leg prior to September 23, 2002 and thus should 
receive a 10 percent rating for this radiculopathy as of this 
date.  

Regarding the left leg neuropathy the evidence reveals 
positive evidence of symptomatic right leg radiculopathy as 
of April 28, 2003 when his right foot went numb and again 
later in June 2003, and again with complaints of pain in the 
February 2007 examination.  Thus the evidence reflects that 
he has compensable radiculopathy of the right leg as of April 
28, 2003 reflective of mild incomplete paralysis, but no 
more.  Prior to that date there is no evidence of a 
neuropathy for the right leg.  

In view of this, the Board finds that a separate evaluation 
of 10 percent disabling is warranted for the right lower 
extremity as of April 28, 2003, but no compensable rating is 
warranted for this leg prior to that date, as there were no 
symptoms prior to then.  A rating of 10 percent disabling is 
warranted for the left lower extremity as of September 23, 
2002, but a rating in excess of this is not warranted.  

Regarding the cervical neuropathy, the Board shall consider 
whether a rating in excess of 10 percent is warranted for 
cervical neuropathy of the left arm.  The Board shall also 
consider whether a compensable rating is warranted is 
warranted for cervical neuropathy of the right arm. 

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

The veteran is noted to have had left upper extremity 
symptoms as early as 2000 with pain and numbness on occasion 
and electromyography (EMG) findings from October 2003 showing 
abnormal findings of left upper extremity abnormality.  The 
March 2006 EMG/NCV showed bilateral C6 and C7 radiculopathy, 
reflecting that the symptoms affected the right arm as well.  
Additionally the December 2003 VA examination discussed 
neurological symptoms in the right upper extremity and left 
upper extremity and the veteran had complaints of weakness of 
both hands in the February 2007 VA examination.  However most 
of the neurological symptoms complained of throughout the 
records were limited to the left arm with few complaints 
regarding the right arm.  Thus even with neurological 
findings of bilateral neurological findings, the right upper 
extremity is not shown to have compensable symptoms.  The 
left upper extremity symptoms as detailed above do not rise 
to the level of 20 percent disabling as they do not resemble 
a moderate incomplete paralysis.  

B.  Left Shoulder

The RO has rated the service-connected disability under the 
Diagnostic Code for arthritis and the Diagnostic Code for 
limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The Board will also consider the 
disability under Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  Since the veteran's service-connected 
disability currently involves severe limitation of motion, 
the Board finds that alternative ratings under Diagnostic 
Code 5200 (ankylosis of the scapulohumeral articulation) and 
Diagnostic Code 5202, (malunion of the humerus) are also 
appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint. 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  The evidence 
reflects that the veteran is right handed.  The veteran's 
disability involves this left shoulder, which is his minor 
extremity.  A 20 percent disability evaluation is warranted 
for limitation of motion of the minor arm when motion is 
possible to either the shoulder level or a point midway 
between the side and shoulder level.  A 30 percent evaluation 
requires limitation of movement to a point 25 degrees from 
the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees. When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2007).

Under Diagnostic Code 5200, for the assignment of disability 
rating in excess of 20 percent, there must be intermediate 
between favorable and unfavorable ankylosis (scapula and 
humerus move as one piece) of the minor scapulohumeral 
articulation, which would warrant the assignment of a 30 
percent rating. And, a 40 percent rating is granted for 
unfavorable ankylosis with abduction limited to 25 degrees 
from side.. See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).

Under Diagnostic Code 5202, malunion of the humerus with 
moderate/marked deformity, or recurrent dislocation of the 
scapulohumeral joint (minor extremity) warrants a 20 percent 
rating.  Fibrous union of the minor humerus warrants a 40 
percent rating, nonunion (false flail joint) of the minor 
humerus warrants a 50 percent rating, and loss of head (flail 
shoulder) of the minor humerus warrants a 70 percent rating. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue the benefit of the 
doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased initial rating in excess of 20 percent for the left 
shoulder impairment.

All of the VA examinations and medical records, from 1999 to 
2007, have shown that the veteran suffered from pain and 
weakness from the shoulder disability.  His range of motion 
was repeatedly shown to be limited and there was pain on 
motion, particularly at the extremes of motion.  However, the 
ranges of motion described above, to include even the 
factoring of pain and weakness, were not shown to have more 
closely resembled a limitation of motion to 25 degrees from 
the side, which would warrant a 30 percent rating for the 
minor arm.  Nor do the records demonstrate that during this 
time period the veteran's left shoulder disability more 
closely resembled an ankylosis or a fibrous union of the 
humerus, which would warrant higher evaluations.  In sum, the 
preponderance of the evidence reflects that the veteran's 
left shoulder impairment met the criteria for no more than a 
20 percent rating.

Conclusion

Thus the evidence reflects that an initial rating in excess 
of 20 percent disabling is not warranted for the veteran's 
left shoulder disability.  

The evidence does reflect that an initial 20 percent rating 
is warranted for his cervical spine disability prior to 
February 8, 2007, but that a rating in excess of 20 percent 
is not warranted for the cervical spine disability at any 
point.  

Regarding the thoracic spine an initial rating in excess of 
10 percent rating is not warranted.  Regarding the lumbar 
spine, an initial rating of 20 percent is warranted up to 
February 8, 2007 and as of that date a 40 percent rating is 
warranted.  

Regarding the separate ratings for neurological 
manifestations of the cervical radiculopathy, a rating in 
excess of 10 percent disabling is not warranted for the left 
upper extremity and a compensable rating is not warranted for 
the right upper extremity.  

Regarding the separate ratings for neurological 
manifestations of the cervical radiculopathy a 10 percent 
rating for the left leg neuropathy is warranted from 
September 23, 2002, but a rating in excess of that rating is 
not warranted for this manifestation at any point.  Regarding 
the right leg neuropathy, a compensable rating is not 
warranted from September 23, 2002 to April 28, 2003, but as 
of April 28, 2003, a 10 percent rating is warranted.  

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorders on 
appeal resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial rating in excess of 20 percent for the veteran's 
left shoulder disability is denied.  

An initial 20 percent rating is granted for the veteran's 
cervical spine disability prior to February 8, 2007, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 20 percent for the cervical spine 
disability as of February 8, 2007 is denied.  

An initial rating in excess of 10 percent for the veteran's 
thoracic spine disability is denied.  

An initial rating of 20 percent is granted for the veteran's 
lumbar spine disability up to February 8, 2007, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

As of February 8, 2007, a 40 percent rating is granted for 
the veteran's lumbar spine disability, subject to the laws 
and regulations governing the payment of monetary benefits.  

A separate evaluation in excess of 10 percent, from September 
23, 2002, for the cervical radiculopathy of the left upper 
extremity is denied.

A separate compensable evaluation, from September 23, 2002, 
for the cervical radiculopathy of the right upper extremity 
is denied.

A separate compensable evaluation, from September 23, 2002 
April 28, 2003, for the pain in the right leg, radiculopathy 
right lower extremity is denied.

A separate evaluation of 10 percent, from April 28, 2003, for 
the pain in the right leg, radiculopathy right lower 
extremity is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate evaluation of 10 percent, but no more from 
September 23, 2002 to April 28, 2003, for pain in the left 
leg, radiculopathy left lower extremity, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A separate evaluation in excess of 10 percent, from April 28, 
2003, for the pain in the left leg, radiculopathy left lower 
extremity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


